Title: To John Adams from Benjamin Stoddert, 19 September 1799
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department 19. Septr. 1799.

I have the honor to enclose a letter from Mr Read Senator from South Carolina, containing an application for the appointment of midshipman, for the Son of Mr Izard.
Altho there are midshipmen enough from So. Carolina, I presume it will be proper to gratify the wishes of so respectable a man as Mr Izard.
I have Just recd information of the Arrival of Capt Bary at Newport, the 12th. Inst. which was something sooner than I expected. He will now wait in Port, until it be determined whether he is to carry our ministers to France.
I have the honor to be / with the highest respect & esteem / sir Yr. most Obed Servt.
Ben Stoddert